DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 11/30/2020. Claims 1-2, 4-6, 8-10, and 12 are pending in this Action. Claims 3, 7, and 11 have been previously cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/03/2019. It is noted, however, that applicant has not filed a certified copy of the CN20190475986.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remark
In response to the final Office Action mailed on 09/02/2020, claims 1, 5, and 9 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant's Interview Summary is acknowledged by the Examiner and it is OK.

Response to Arguments
Applicant's arguments with respect to claims 1, 5, and 9 have been considered but are moot in view of the new ground(s) of rejection over the new reference, Gibble et al., US 2003/0196036.
The new combination of Natarajan, Gibble, and Gangadharan discloses all the limitations of claims 1, 5, and 9. See below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al., US 2020/0076571 (Natarajan, hereafter) in view of Gibble et al., US 2003/0196036 (Gibble, hereafter) and further in view of Gangadharan et al., US 8,751,725 (Gangadharan, hereafter).
Regarding claim 1,
Natarajan discloses a computer-implemented method for blockchain data storage, comprising: 
obtaining, by a blockchain node of a blockchain network, data to be stored on a blockchain associated with the blockchain network (See Natarajan: at least Fig. 1, para 52 and 116, a peer node of a blockchain network receives data (e.g. blockchain) for storing); 
storing, by the blockchain node, the data to one or more solid state drives of the blockchain node (See Natarajan: at least Fig. 5F and 116, storing data in a SSD by a peer node).
Although, Natarajan discloses storing blockchain data in a solid state drive of a blockchain node and non-solid state storage devices (e.g. HHD) (See Natarajan: at least para 116); but Natarajan does not explicitly disclose determining periodically with a period that equals a predetermined period of time, expired data that has been stored in the one or more solid state drives for longer than a predetermined period of time. 
On the other hand, Gibble discloses periodically with a period equals to a predetermined time such as an hour or a day (hourly or daily), determining that data 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Natarajan and Gangadharan with Anglin’s teaching in order to determine, by the blockchain node, periodically with a period that equals a predetermined period of time expired blockchain data of the blockchain that has been stored in the one or more solid state drives of the blockchain node for longer than a predetermined period of time,  with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by checking the file system regularly for expired data and ensuring that the expired data is not accessed in the solid state drive. 
Although, the combination of Natarajan and Gibble discloses storing blockchain data in a solid state drive of a blockchain node and non-solid state storage devices (e.g. HHD) and periodically determining the expired data; it does not explicitly disclose the features of moving, by the node, the expired data from the one or more solid state drives of the node to one or more hard disk drives of the node.
On the other hand, Gangadharan discloses a hybrid data storage comprising nodes that store data. It is determined that whether “a time span since data block stored within a solid state storage device was last accessed” is greater than a threshold (i.e. determining whether data block expired or not). If the time span is greater than a threshold, the data is migrated to non-solid state device (e.g. HDD). See Gangadharan: at least Fig.1-2, col. 4, line 34 through col. 5, line 2, and col. 12, lines 7-37. 
move, by the blockchain node, the expired blockchain data from the one or more solid state drives of the blockchain node to one or more hard disk drives of the blockchain node, with reasonable extraction of success. The motivation for doing so would have been to reduce storage costs while mitigating negative impact on latency time of the solid state storage device by identify and migrating data that is infrequently accessed to the non-solid state storage device.
Regarding claim 2,
the combination of Natarajan, Gibble, and Gangadharan discloses wherein the data to be stored on the blockchain includes block data to be included in a current block of the blockchain and state data for updating a world state associated with the blockchain (See Natarajan: at least Fig. 1, Fig. 7B, para 46, 49 and 135). 
Regarding claims 5-6,
the scopes of the claims are substantially the same as claims 1-2, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2, respectively.
Regarding claims 9-10,
the scopes of the claims are substantially the same as claims 1-2, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2, respectively.

s 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al., US 2020/0076571 in view of Gibble et al., US 2003/0196036 further in view of Gangadharan et al., US 8,751,725 and further in view of Richard et al., US 2005/0015461 (Richard, hereafter).
Regarding claim 4,
the combination of Natarajan, Gibble, and Gangadharan discloses including moving chainblock data from SSD to HHD when period of time is over a threshold. However, it does not expressly teach the predetermined period of time is positively correlated to a total storage capacity. 
On the other hand, Richard discloses deleting files after a predetermined period of time and storage period of a file depends on (i.e. positively correlated to) memory capacity of the storage (See Richard: at least para 106). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Natarajan, Gibble, and Gangadharan with Richard’s teaching in order to positively correlate the predetermined period of time to a total storage capacity of the one or more solid state drives with reasonable expectation of success. The motivation for doing so would have been not to waste memory capacity of storage device by determining the storage period of data based on the total storage capacity of SSD. 
Regarding claims 8 and 12,
the scopes of the claims are substantially the same as claim 4, and are rejected on the same basis as set forth for the rejection of claim 4.
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        01/13/2021